 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   XAVIER LUMAR J’WEIAL,                             No. 1:20-cv-01478-NONE-EPG-HC
12                      Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, DISMISSING
13          v.                                         PETITION FOR WRIT OF HABEAS
                                                       CORPUS, DIRECTING CLERK OF COURT
14   PATRICK COVELLO,                                  TO ASSIGN DISTRICT JUDGE AND CLOSE
                                                       CASE, AND DECLINING TO ISSUE A
15                      Respondent.                    CERTIFICATE OF APPEALABILITY
16                                                     (Doc. No. 9)
17

18          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

19   pursuant to 28 U.S.C. § 2254. On November 4, 2020, the magistrate judge issued findings and

20   recommendations recommending that the petition be dismissed as an unauthorized second or

21   successive petition. (Doc. No. 9.) The findings and recommendations were served on petitioner

22   and contained notice that any objections thereto were to be filed within thirty (30) days of the date

23   of service. (Id. at 3.) On January 7, 2021, after receiving a thirty-day extension of time to do so,

24   petitioner filed objections to the findings and recommendations.1 (Doc. No. 12.)

25
     1
26     On the same day he filed his objections, petitioner also filed a notice of appeal with the Ninth
     Circuit. (Doc. No. 13.) However, the notice of appeal was filed before the undersigned had
27   adopted or rejected the findings and recommendations, and accordingly, the Ninth Circuit
     dismissed the appeal for lack of jurisdiction. (Doc. No. 16 (stating the magistrate judge’s
28   findings and recommendations are not appealable).)
                                                      1
 1          Petitioner’s objections for the most part simply reiterate his challenges to his 2001

 2   convictions and sentence. (See id. at 1–7.) Regarding the magistrate judge’s specific finding that

 3   petitioner had made “no showing that he has obtained prior leave from the Ninth Circuit to file his

 4   successive petition,” (Doc. No. 9 at 3), petitioner asserts the following:

 5                  The Magistrate errors in the finding that petitioner had not filed an
                    [sic] request for leave when in fact Aug[ust] of 2020, petitioner did
 6                  file a Notice of Appeal #3 times. For some reason there was a
                    misunderstanding as to what I was request[ing] on appeal as to what
 7                  case # petitioner was wanting to appeal.
 8   (Doc. No. 12 at 7.) As explained by the magistrate judge, however, “this Court must dismiss any

 9   second or successive petition unless the Court of Appeals has given a petitioner leave to file the

10   petition because a district court lacks subject-matter jurisdiction over a second or successive

11   petition.” (Doc. No. 9 at 2 (citing Burton v. Stewart, 549 U.S. 147, 157 (2007)).) Despite the

12   number of times petitioner may have filed a notice of appeal, petitioner has yet to demonstrate

13   that he has actually sought and obtained leave from the Ninth Circuit to file his successive

14   petition. Such permission can only be granted by the Ninth Circuit (not this court) upon its

15   determination that petitioner “has made a prima facie showing that his application satisfies the

16   requirements outlined” in 28 U.S.C. § 2244(b)(2)(A)–(B). Jones v. Ryan, 733 F.3d 825, 842 (9th

17   Cir. 2013).

18          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

19   de novo review of the case. Having carefully reviewed the entire file, including petitioner’s

20   objections, the court holds the findings and recommendation to be supported by the record and
21   proper analysis.

22          Having found that petitioner is not entitled to habeas relief, the court now turns to whether

23   a certificate of appealability should issue. A petitioner seeking a writ of habeas corpus has no

24   absolute entitlement to appeal a district court’s denial of his petition, and an appeal is only

25   allowed in certain circumstances. Miller-El v. Cockrell, 537 U.S. 322, 335–36 (2003); 28 U.S.C.

26   § 2253. Where, as here, the court denies habeas relief on procedural grounds without reaching
27   the underlying constitutional claims, the court should issue a certificate of appealability “if jurists

28   of reason would find it debatable whether the petition states a valid claim of the denial of a
                                                        2
 1   constitutional right and that jurists of reason would find it debatable whether the district court was

 2   correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). “Where a plain

 3   procedural bar is present and the district court is correct to invoke it to dispose of the case, a

 4   reasonable jurist could not conclude either that the district court erred in dismissing the petition or

 5   that the petitioner should be allowed to proceed further.” Id.

 6          In the present case, the court finds that reasonable jurists would not find the court’s

 7   determination that the petition should be dismissed as an unauthorized second or successive

 8   petition to be debatable or wrong, or that petitioner should be allowed to proceed further.

 9   Therefore, the court declines to issue a certificate of appealability.

10          Accordingly:

11          1. The findings and recommendation issued on November 4, 2020 (Doc. No. 9) are

12               adopted;

13          2. The petition for writ of habeas corpus is dismissed;

14          3. The Clerk of Court is directed to assign a district judge to this case for the purpose of

15               closing the case and then to close the case; and

16          4. The court declines to issue a certificate of appealability.

17   IT IS SO ORDERED.
18
        Dated:     April 30, 2021
19                                                          UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
                                                        3
